Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Zeszutek, Registration No. 72,595, on 4 March 2022. 

The application has been amended as follows: 

Amend the claims to read as follows:

1. (Currently Amended) A method, comprising:
applying, with a first magnitude and to a memory cell of a first group of memory cells of a memory device, a signal associated with performance of a memory operation 
determining, for the first group of memory cells: 
whether a first difference between a first target voltage corresponding to a first data state and the signal applied with the first magnitude is at least a threshold value; and
whether a second difference between a second target voltage corresponding to a applied with the first magnitude is at least the threshold value; and
responsive to determining that, for the first group of memory cells, the first and second differences are at least the threshold value: 
associating the first group of memory cells with a first calibration cluster; and
applying, with a second magnitude, the signal to a memory cell of a second group of memory cells of the memory device, 

2.	(Currently Amended) The method of claim 1, further comprising:
determining, for the second group of memory cells: 
whether a third difference between a third target voltage corresponding to the first data state and the signal applied with the second magnitude is at least the threshold value; and
whether a fourth difference between a fourth target voltage corresponding to the second data state and the signal applied with the second magnitude is at least the threshold value; and
responsive to determining that, for the second group of memory cells, the third and fourth differences are at least the threshold value, associating the second group of memory cells with the first calibration cluster.

3.	(Currently Amended) The method of claim 2, further comprising applying, with a third magnitude, the signal to a memory cell of a third group of memory cells of the memory device, 

4.	(Original) The method of claim 1, further comprising, responsive to determining that the first difference or the second difference is less than the threshold value, associating the first group of memory cells with a second calibration cluster.

5.	(Currently Amended) The method of claim 4, further comprising, responsive to 
designating the second calibration cluster as a primary calibration cluster; and
applying, with the second magnitude, the signal to a memory cell of a third group of memory cells of the memory device, 

6.	(Original) The method of claim 5, further comprising designating the second calibration cluster as the primary calibration cluster in response to a greater quantity of groups of memory cells of the memory device being associated with the second calibration cluster than the first calibration cluster.

7.	(Currently Amended) The method of claim 5, wherein a same quantity of groups of memory cells of the memory device is associated with the first and second calibration clusters, and
wherein the method further comprises, responsive to undergoing greater quantities of PECs than groups of memory cells of the memory device associated with the first calibration cluster, designating the second calibration cluster as the primary calibration cluster.

8.	(Original) The method of claim 1, wherein determining whether the first difference is at least the threshold value comprises performing a first read operation on the first group of memory cells using a first read voltage less than the first magnitude; and
wherein determining whether the second difference is at least the threshold value comprises performing a second read operation on the first group of memory cells using a second read voltage greater than the first magnitude.

9.	(Currently Amended) The method of claim 1, wherein determining whether the first and second differences are at least the threshold value comprises performing two read operations on the first group of memory cells using read voltages with magnitudes offset from the first magnitude.

10-20.	(Canceled) 

21.	(New) A system, comprising:
a processing device; and
a memory device communicatively coupled to the processing device, 
wherein the processing device is to:
apply, with a first magnitude and to a memory cell of a first group of memory cells of the memory device, a signal associated with performance of a memory operation, wherein the memory cells of the first group have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs and the first magnitude corresponds to a second range of PECs different than the first range of PECs;
determine, for the first group of memory cells: 
whether a first difference between a first target voltage corresponding to a first data state and the signal applied with the first magnitude is at least a threshold value; and
whether a second difference between a second target voltage corresponding to a second data state and the signal applied with the first magnitude is at least the threshold value; and
responsive to determining that, for the first group of memory cells, the first and second differences are at least the threshold value: 
associate the first group of memory cells with a first calibration cluster; and
apply, with a second magnitude, the signal to a memory cell of a second group of memory cells of the memory device, wherein the memory cells of the second group have undergone respective quantities of PECs within the second range of PECs and the second magnitude corresponds to a third range of PECs different than the second range of PECs.

22.	(New) The system of claim 21, wherein the processing device is to:
determine, for the second group of memory cells: 
whether a third difference between a third target voltage corresponding to the first data state and the signal applied with the second magnitude is at least the threshold value; and
whether a fourth difference between a fourth target voltage corresponding to the second data state and the signal applied with the second magnitude is at least the threshold 
responsive to determining that, for the second group of memory cells, the third and fourth differences are at least the threshold value, associate the second group of memory cells with the first calibration cluster.

23.	(New) The system of claim 22, wherein the processing device is to apply, with a third magnitude, the signal to a memory cell of a third group of memory cells of the memory device, wherein the memory cells of the third group have undergone respective quantities of PECs within the third range of PECs and the third magnitude corresponds to a fourth range of PECs different from the third range of PECs.

24.	(New) The system of claim 21, wherein the processing device is to, responsive to determining that the first difference or the second difference is less than the threshold value, associate the first group of memory cells with a second calibration cluster.

25.	(New) The system of claim 24, wherein the processing device is to, responsive to determining that the first difference or the second difference is less than the threshold value:
designate the second calibration cluster as a primary calibration cluster; and
apply, with the second magnitude, the signal to a memory cell of a third group of memory cells of the memory device, wherein the memory cells of the third group have undergone respective quantities of PECs within the third range of PECs different from the second range of PECs and the third magnitude corresponds to a fourth range of PECs different from the third range of PECs.

26.	(New) The system of claim 25 wherein the processing device is to designate the second calibration cluster as the primary calibration cluster in response to a greater quantity of groups of memory cells of the memory device being associated with the second calibration cluster than the first calibration cluster.

27.	(New) The system of claim 25, wherein a same quantity of groups of memory cells of the memory device is associated with the first and second calibration clusters, and
wherein the processing device is to, responsive to groups of memory cells of the memory device associated with the second calibration cluster undergoing greater quantities of PECs than groups of memory cells of the memory device associated with the first calibration 

28.	(New) The system of claim 21, wherein the processing device is to perform a first read operation on the first group of memory cells using a first read voltage less than the first magnitude to determine whether the first difference is at least the threshold value, and
wherein the processing device is to perform a second read operation on the first group of memory cells using a second read voltage greater than the first magnitude to determine whether the second difference is at least the threshold value.

29.	(New) The system of claim 21, wherein the processing device is to perform two read operations on the first group of memory cells using read voltages with magnitudes offset from the first magnitude to determine whether the first and second differences are at least the threshold value.

Allowable Subject Matter
Claims 1-9 and 21-29 are allowed as amended by Examiner’s Amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the cancellation of claims 10-20 by Examiner’s Amendment, the restriction requirement has been withdrawn. 
US Patent Application Pub. No. US 2020/0233739 A1 (Oh) teaches, determining a threshold voltage distribution (i.e. status information) of a first set of memory cells based on applying different read voltages to the plurality of memory cells [0060-0065] (determining, for the first group of memory cells: whether a first difference between a first target voltage corresponding to a first data state and the signal is at least a threshold value; and whether a second difference between a second target voltage corresponding to a second data state and the signal is at least the threshold value). The status information may also include erase counts of the first set wherein the memory cells of the first group have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs). When a recovery operation is performed on the memory cells after a sudden power off (SPO), the memory recovery module may determine the status information based on the threshold voltage distribution and the erase counts of the memory cells in in the first set. The status information may then be used to set a verify voltage or programming voltage for a dummy programming operation of a second set of memory cells, determined based on the status information of the first group [0091-0092-0099] (and applying, to a memory cell of a second group of memory cells of the memory device, the signal, and applying, to a memory cell of a second group of memory cells of the memory device, the signal). However, Oh does not teach, applying, with a first magnitude, the signal, where the first magnitude corresponds to a second range of PECs different than the first range of PEC because Oh does not teach that the signals applied with the first magnitude to the first set of memory cells correspond to a second range of PECs. Furthermore, Oh does not teach and responsive to determining that, for the first group of memory cells, the first and second differences are at least the threshold value: associating the first group of memory cells with a first calibration cluster; and applying, with a second magnitude, the signal to a memory cell of a second group of memory cells of the memory device, wherein the memory cells of the second group have undergone respective quantities of PECs within the second range of PECs and the second magnitude corresponds to a third range of PECs different than the second range of PECs because Oh does not teach that in response to determining that the first and second differences are at least the threshold value, applying a signal to a memory cell of a second group, where the signal is applied with a second magnitude corresponding to a 
US Patent Application Pub. No. US 2019/0096487 A1 (Nishikawa) teaches, updating write parameters for a group of memory cells that have undergone a certain number of P/E cycles within a range of PE cycles [Fig. 29A-Fig. 40C] [0209-0231] (applying, with a first magnitude, to a memory cell of a first group of memory cells of a memory device, a signal associated with performance of a memory operation, wherein the memory cells of the first group have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs). The groups of memory cells are also associated with calibration clusters (i.e. the groups, which correspond to when the “programming for parameter tuning” occurs (i.e. calibration) [Fig. 42] [0240-0247]). However, the memory cells are placed into the groups based on a number of program/erase cycles and not in response to the first and second differences being determined as at least the threshold value as claimed [0246] [0250]. Nishikawa further discloses, that the programming parameters are set for a plurality of P/E groups corresponding to P/E ranges (applying, with a second magnitude, the signal to a memory cell of a second group of memory cells of the memory device wherein the memory cells of the second group have undergone respective quantities of PECs within the second range of PECs). However, this is performed in response to a write operation, or in response to an erase operation placing the group into the scheduled programming for parameter tuning [Fig. 30 - Fig. 31] [0209-00220], and not in response to the first and second differences being determined as at least the threshold value as claimed. Furthermore, Nishikawa does not explicitly disclose that the first magnitude or second magnitude is associated with a second range of PECs or third range of PECs respectively and it would not have been obvious to do so. 
US Patent Application Pub. No. US 2014/0047302 A1 (Guo) teaches performing memory operations with a first trim profile when the cycle count of a memory is less than a threshold amount [Fig. 8] [Fig. 9] [Fig. 10] [0048-0054] (A method, comprising: applying, with a first magnitude, to a memory cell of a first group of memory cells of a memory device, a signal associated with performance of a memory operation, wherein the memory cells of the first group have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs and the first magnitude) The second trim profile may then be used in memory operations, even when the cycle count of the memory has not surpassed the threshold amount (corresponds to a second range of PECs different than the first range of PECs). The trim profiles may be used for a variety of the blocks of the memory throughout the use of the memory device [Fig .8-Fig. 10] [0048-0054] (and applying, with a second magnitude the signal to a memory cell of a second group of memory cells of the memory device, wherein the memory cells of the second group have undergone respective quantities of PECs within the second range of PECs and the second magnitude corresponds to a third range of PECs different than the second range of PECs). However, Guo does not teach determining, for the first group of memory cells: whether a first difference between a first target voltage corresponding to a first data state and the signal applied with first magnitude is at least a threshold value; and whether a second difference between a second target voltage corresponding to a second data state and the signal applied with the first magnitude is at least the threshold value; and responsive to determining that, for the first group of memory cells, the first and second differences are at least the threshold value: associating the first group of memory cells with a first calibration; and applying, with a second magnitude.... because Guo does not teach that a failure trigger would cause a signal to be applied as part of a memory operation on another group of memory cells with a second range of PECs, where the signal is applied with a second magnitude corresponding to a third second range of PECs, and does not specifically teach that the failure trigger involves a comparison between a data state corresponding to a first or second target value and the signal applied with the first magnitude and it would not have been obvious for one of ordinary skill in the art to modify the prior art to arrive at the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139